DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 02 August 2022 has been entered. New claims 21-26 have been added. Claims 1-26 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-259616 A to Fujiwara et al. (Fujiwara). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Fujiwara discloses an exhaust system comprising: an exhaust component (3, Figs. 1-4) with a wall having an outer surface and an inner surface that defines an internal exhaust gas flow path; at least one opening (the opening in 3 near element 7) formed in the exhaust component to extend through the wall of the exhaust component from the outer surface to the inner surface; a member (4 or alternatively 6) formed from a resistive material and configured to cover the at least one opening, wherein the member comprises a sheet of resistive material having edges that are held fixed against the exhaust component with at least one mount structure; and a diverter (7) positioned adjacent the at least one opening to block at least a portion of the exhaust gas flow path.
In reference to claim 3, Fujiwara discloses the exhaust system according to claim 2 wherein the at least one opening includes an upstream edge and a downstream edge, and wherein the extension portion is positioned at the upstream edge (see Figs; arrow indicates flow direction).
In reference to claim 10, Fujiwara discloses the exhaust system according to claim 1 wherein the diverter comprises an extension portion formed as part of the wall of the exhaust component, wherein the extension portion extends radially inwardly along an upstream portion or downstream portion of the at least one opening (see Figs.).
Claim(s) 1, 2, 4-7, 11, 13 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1794850 B1 to Kim et al. (Kim). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Kim discloses an exhaust system comprising: an exhaust component (12, 110, Fig. 5) with a wall having an outer surface and an inner surface that defines an internal exhaust gas flow path; at least one opening (at symbol 121, the opening above element 110) formed in the exhaust component to extend through the wall of the exhaust component from the outer surface to the inner surface; a member formed from a resistive material and configured to cover the at least one opening, wherein the member comprises a sheet of resistive material (200, 300) having edges that are held fixed against the exhaust component with at least one mount structure (130); and a diverter (the inclined portion of 121 extending into the flow path) positioned adjacent the at least one opening to block at least a portion of the exhaust gas flow path.
In reference to claim 2, Kim discloses the exhaust system according to claim 1 wherein the exhaust gas flow path extends along an axis from an upstream end to a downstream end (see arrows, Fig. 5), and wherein the diverter comprises a main body with an extension portion that extends inwardly away from the main body and toward the axis (see Fig. 5).
In reference to claim 4, Kim discloses the exhaust system according to claim 2 wherein the extension portion includes a first portion extending inwardly toward the axis and a second portion comprising a distal end that extends in a direction along the axis (the tube 121 has both a height and length; see Fig. 5).
In reference to claim 5, Kim discloses the exhaust system according to claim 4 wherein the at least one opening is defined by an upstream edge and a downstream edge, and wherein the extension portion is positioned at the downstream edge (see Fig. 5).
In reference to claim 6, Kim discloses the exhaust system according to claim 2 wherein the main body comprises a plate that matches a contour of the outer surface of the exhaust component, the plate including a plate opening that surrounds the at least one opening in the exhaust component, and wherein the extension portion extends inwardly toward the axis along an edge of the plate opening (see Fig. 5).
In reference to claim 7, Kim discloses the exhaust system according to claim 2 wherein the member is positioned on an outer surface of the main body to completely overlap the at least one opening (see Fig. 5).
In reference to claim 11, Kim discloses the exhaust system according to claim 1 wherein the at least one opening comprises only one opening with a remainder of the exhaust component having a solid wall without any other openings, and wherein the at least one opening is open directly to external atmosphere (see Fig. 5; the opening is open to atmosphere in the same way as claimed and covered by the resistive member).
In reference to claim 13, Kim discloses the exhaust system according to claim 1 wherein the diverter comprises a constriction directly formed within the exhaust component adjacent to or at the at least one opening (121 extends into 12 and thereby provides a constriction).
In reference to claim 21, Kim discloses an exhaust system comprising: an exhaust component (12; Fig. 5) with a wall having an outer surface and an inner surface that defines an internal exhaust gas flow path extending along an axis; at least one opening (at 121) formed in the exhaust component to extend through the wall of the exhaust component from the outer surface to the inner surface; a member (200, 300) formed from a resistive material and configured to cover the at least one opening; and a diverter (inclined portion of 121 extending into the flow path) comprising an extension portion positioned adjacent to the at least one opening and extending radially inward toward the axis to block at least a portion of the exhaust gas flow path, wherein the at least one opening comprises a discrete hole that extends through a thickness of the wall (see Fig. 5).
In reference to claim 22, Kim discloses the member comprises a sheet of resistive material (200, 300) having edges that are held fixed against the exhaust component with at least one mount structure (130).
In reference to claim 23, Kim discloses the exhaust system according to claim 22 wherein the at least one mount structure comprises a frame (130 or 200).
In reference to claim 24, Kim discloses the at least one opening comprises only one opening with a remainder of the exhaust component having a solid wall without any other openings (see Fig. 5).
In reference to claim 25, Kim discloses the exhaust system according to claim 1 wherein the at least one opening comprises a discrete hole that extends through a thickness of the wall (see Fig. 5).
In reference to claim 26, Kim discloses the exhaust system according to claim 25 wherein the at least one mount structure comprises a frame (130 or 200). 
Claim(s) 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0017787 A1 to Furuya et al. (Furuya).
In reference to claim 14, Furuya discloses an exhaust system comprising: an exhaust component (see Fig. 9) with a wall having an outer surface and an inner surface that defines an internal exhaust gas flow path extending along an axis (C); at least one opening (the space between 211 and 22,2 at symbol 24) formed in the exhaust component to extend through the wall of the exhaust component from the outer surface to the inner surface; a member (24) formed from a resistive material and configured to cover the at least one opening; and a diverter comprising an extension portion (at 212) positioned adjacent to the at least one opening and extending radially inward toward the axis to block at least a portion of the exhaust gas flow path.
In reference to claim 15, Furuya discloses the exhaust system according to claim 14 wherein the at least one opening includes an upstream edge and a downstream edge, and wherein the extension portion is positioned at the upstream edge or downstream edge (see Fig. 9; the extension at 212 is upstream of the opening in the flow direction F).
In reference to claim 16, Furuya discloses the exhaust system according to claim 15 wherein the extension portion includes a first portion extending inwardly toward the axis and a second portion comprising a distal end that extends in a direction along the axis (see Fig. 9; the extension has both a length and a height).
In reference to claim 17, Furuya discloses the exhaust system according to claim 16 wherein the diverter includes a main body that comprises a plate that matches a contour of the outer surface of the exhaust component, the plate including a plate opening that surrounds the at least one opening in the exhaust component, and wherein the extension portion extends inwardly toward the axis along the upstream edge or downstream edge of the plate opening (see Fig, 9).
In reference to claim 19, Furuya discloses the exhaust system according to claim 14 wherein the extension portion is formed as part of the wall of the exhaust component, and wherein the extension portion extends radially inwardly along an upstream portion or downstream portion of the at least one opening (see Fig. 9).
In reference to claim 20, Furuya discloses the exhaust system according to claim 14 wherein the extension portion comprises an inwardly extending wall portion of the exhaust component that forms a constriction adjacent to or at the at least one opening (see Fig. 9).
Response to Arguments
Applicant's arguments filed 02 August 2022 have been fully considered but they are not persuasive. Applicant argues on p. 7 of the reply that Furuya does not disclose the opening of claim 14 but instead discloses a “gap”. The plain and ordinary meaning of an opening is “an aperture or gap, especially one allowing access”. A gap is, by definition, an opening. The entirety of Fig. 9 is interpreted as the component. The opening at symbol 24 allows access through the wall of the component between the interior surface of the component and the exterior surface and thereby meets the limitations of the claim. The rejection is proper and remains.
Applicant’s arguments with respect to claim(s) 1-7, 10, 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8, 9, 12 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 5057825 B2, US 2009/0045006 A1, KR 2005045795 A, US 6,385,967 B1, US 5,726,397 A, US 4,842,096 A and US 2,297,046 A each appear to also anticipate one of either claim 1 or claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
30 September 2022